DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to after-final amendments and remarks filed July 11, 2022.  The amendment has been entered.  Claims 1, 3-18 and 20 are currently pending.  Prosecution has been reopened and the claims rejected below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (U.S. Patent Application Publication 2013/0141710) in view of Clifton et al. (U.S. Patent Application Publication 2007/0069114).
Regarding claims 11, 13, Hayden et al. disclose (Fig. 5) a system for access control, the system comprising: a first access gate comprising a first side (520) and a second side (521); a a first optical emitter (511) located on the first side of the first access gate and configured to transmit a first plurality of light beams to a first plurality of 4Application No. 16/814,405Attorney Docket No. 20190019USO1optical receivers (403-2) on the second side of the first access gate, wherein the first plurality of optical receivers is greater than the first optical emitter; and a second optical emitter (501) located on the second side of the first access gate and configured to transmit a second plurality of light beams to a second plurality of optical receivers (403-1) on the first side of the first access gate, wherein the second plurality of optical receivers is greater than second optical emitter.  Hayden et al. do not disclose a plurality of first optical emitters and a plurality of second optical emitters, each respectively emitting to a plurality of receivers.  That is, Hayden et al. discloses one set of opposing emitters and receivers.  Clifton et al. teaches (Figs.) cascading multiple sets of emitter/receivers to create a larger detection region.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a plurality of first and second optical emitters and respective receivers in the apparatus of Hayden et al. in view of Clifton et al. to obtain a larger detection zone as taught, known and predictable.  
Regarding claims 15-17, Hayden et al. in view of Clifton et al. disclose the claimed invention as set forth above.  Hayden et al. further disclose ([0030]) emitters using different transmission cycle (PRF) to avoid crosstalk.  Hayden et al. and Clifton et al. do not disclose a second access gate as claimed.  However, providing additional sets of emitters and receivers to monitor an adjacent access gate is simply a matter of duplicity.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such emitters and receivers for a second access gate in the apparatus of Hayden et al. in view of Clifton et al. to additionally monitor a second access gate as known and predictable.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. in view of Clifton et al., further in view of Ottleben et al. (U.S. Patent Application Publication 2011/0253884).
Regarding claim 12, Hayden et al. in view of Clifton et al. disclose the claimed invention as set forth above.  Hayden et al. and Clifton et al. do not disclose alternately emitting as claimed.  Ottleben et al. teach ([0011] and claim 13) a similar configuration where the emitters are alternately emitted.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such emission in the apparatus of Hyaden et al. in view of Clifton et al. and Ottleben et al. to further reduce interference as taught, known and predictable.

Claim(s) 1, 5-7, 9, 10, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. in view of Clifton et al., further in view of Rollins (U.S. Patent Application Publication 2016/0178794).
Regarding claims 1, 5, 6, 9, 10, 14, 18, 20, Hayden et al. in view of Clifton et al. disclose the claimed invention as set forth above.  Hayden et al. also disclose the wide angle first beam and the first beam is in a direction perpendicular to a direction of movement through the access gate as claimed.  Hayden et al. further disclose ([0025]) generating an alarm upon determining the receive intensity drifts past a threshold (blocked).  Each transmitter and receiver has a fixed address since each is uniquely identified in Hayden et al.  Hayden et al. and Clifton et al. do not disclose adjusting an intensity based on the received intensity as claimed.  Rollins teaches (Fig. 7; [0046]) a similar configuration having a module where the intensity of a light emitter (504, 702, 404) is adjusted based on a variation of received intensity (408).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such adjustments in the method and apparatus of Hyaden et al. in view of Clifton et al. and Rollins to calibrate the apparatus and obtain more accurate detection as taught, known and predictable.
Regarding claim 7, Hayden et al. in view of Clifton et al. and Rollins disclose the claimed invention as set forth above.  Hayden et al., Clifton et al. and Rollins do not disclose a second access gate as claimed.  However, providing additional sets of emitters and receivers to monitor an adjacent access gate is simply a matter of duplicity.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such emitters and receivers for a second access gate in the apparatus of Hayden et al. in view of Clifton et al. and Rollins to additionally monitor a second access gate as known and predictable.
Claim(s) 3, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. in view of Clifton et al. and Rollins, further in view of Ottleben et al.
Regarding claims 3, 4, Hayden et al. in view of Clifton et al. and Rollins disclose the claimed invention as set forth above.  Hayden et al., Clifton et al. and Rollins do not disclose alternately emitting as claimed.  Ottleben et al. teach ([0011] and claim 13) a similar configuration where the emitters are alternately emitted.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such emission in the apparatus of Hyaden et al. in view of Clifton et al., Rollins and Ottleben et al. to further reduce interference as taught, known and predictable.
Regarding claim 8, Hayden et al. in view of Clifton et al. and Rollins disclose the claimed invention as set forth above.  Hayden et al., Clifton et al. and Rollins do not disclose fifth, sixth, seventh or eighth emitters and receivers as claimed.  However, choosing the particular length or size of the region or zone being monitored and thus, the number of emitters and receivers used is a matter of design choice.  In combination, the emitters would emit alternatively.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such emission in the apparatus of Hyaden et al. in view of Clifton et al., Rollins and Ottleben et al. obtain a desired monitored region and to reduce interference as taught, known and predictable.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878